Citation Nr: 1224741	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1966 through January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.

In October 2008, August 2009, and October 2010, the Board remanded these matters for additional development.  

In March 2009, the Veteran was afforded a Board hearing at the local RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

Upon reviewing the claims folder, in February 2012, the Board referred the claims to the Veterans Health Administration (VHA) for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained in March 2012.  The medical opinion is included in the claims folder for review.  It is noted that the Veteran, along with his representative, was given the opportunity to provide any comments with respect to the medical opinion.  Those comments have also been included in the claims folder for review.


FINDINGS OF FACT

1.  The Veteran's right knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.


2.  The Veteran's right wrist disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2011).

2.  Service connection for a right wrist disorder is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran claims service connection for disorders of the right wrist and right knee.  He had active military service from February 1966 to January 1969, and served in the Republic of Vietnam.  He claims that he injured his right wrist during basic training, and sustained an injury to his right knee when stepping down from a truck.  

A. Facts

The service treatment records (STRs) document that his right knee and right wrist were normal at his military entrance examination.  The Veteran was seen on May 19, 1966, with a history of trauma to his right hand following an incident in basic training.  The initial report of the basic training incident is not documented in the STRs.  The Veteran stated that the previous night he aggravated his hand after completing pulling activities.  The X-rays of the hand were within normal limits and the diagnosis was "tender palmar proximal."  The STR does not reference any information related to treatment of the right hand.  The Veteran was seen again on May 25, 1966, for pain and decreased strength in his right hand.  The treatment prescribed was a squeeze ball and heat.  

In November 1966, the Veteran was seen on one occasion after he "jumped out of [a] truck."  The STR documents that there was no history of locking of the knee.  Additionally, it was determined at that time that the Veteran had full range of motion of the knee, no fragments were felt, the McMurrays test was negative, and the joint was stable.  The diagnoses was a right knee strain.  The Veteran was treated with an ACE bandage for his knee.  No further information or subsequent treatment regarding the Veteran's right wrist or right knee is contained in the STRs.  The Veteran was discharged from the military in January 1969.  His separation examination documents a normal right knee and right wrist.  

Post-service, the first pertinent treatment records dated to treatment received in 1999.  Specifically, in a July 1999 psychiatric evaluation for Social Security benefits, the Veteran reported an injury to his right leg in a motorcycle accident in 1995.  The Veteran did not provide further details, and he did not mention injuring his right leg during his active military service.  No diagnosis pertaining to the right knee or right wrist was provided.

In a disability evaluation for Social Security benefits dated in October 1999, the Veteran complained of right leg pain he relates to a March 1987 injury when he stepped into a hole and ruptured his Achilles tendon.  The Veteran reported rupturing the tendons of his right arm in 1999 after lifting a heavy box.  The Veteran also described experiencing numbness and pain in his right hand since 1970.  Dr. M.D., the examining physician, noted that the Veteran had paresthesia and pain upon movement in his right hand.  The Veteran did not have significant restriction of the movement of his right wrist.  Dr. M.D. also found that the Veteran had difficulty standing on his toes and heels, especially on the right.  There was no wasting of the leg muscles present.  The Veteran had crepitation of his knees.  Dr. M.D. determined that the Veteran had vascular problems in his hands, either "Raynaud's phenomenon or sympathetic ganglion problem" or "cervical radiculopathy."  Dr. M.D. also found that the Veteran had a ruptured Achilles tendon on his right leg and a "foot condition."  No further diagnoses or medical opinions were provided.    

In January 2001, the Veteran was treated by the VA Medical Center (VAMC) on an outpatient basis.  The Veteran complained of numbness and pain in his right hand.  The Veteran stated that these symptoms had been present since 1993.  The VA physician noted that the Veteran was a "poor historian."  The physician examined the Veteran and suspected some kind of vasospastic or vasoocclusive phenomenon.  The physician stated that the etiology was unclear.  

Since 2001, the Veteran continued to seek ongoing treatment from the VAMC.  No specific diagnoses or medical opinions were provided in these occasional treatment visits.

In March 2009, Veteran sought treatment from a private physician for pain in his wrists and right knee.  The medical report notes limited range of motion in both wrists, particularly the right, with an X-ray showing "degenerative arthropathy consistent with old trauma."  The physician also diagnosed crepitus of the knee "which is indicative of injury to the articular cartilage which is also consistent with trauma."  The physician suggested that these current symptoms are "related to his accidental injury from 1966 while serving in the armed forces."  

The Veteran was afforded a VA examination in December 2009.  X-rays of the right knee and right wrist were taken at this examination.  The X-ray of the right knee did not show any fractures or dislocations, but did show some slight lateral compartment narrowing.  The X-ray of the right wrist demonstrated early degenerative arthritis.  The December 2009 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, diagnosed the Veteran with: (1) carpel tunnel syndrome, (2) complex chronic pain syndrome, and (3) fibromyalgia.  The VA examiner then determined that the Veteran currently has wrist arthralgia associated with the above three diagnoses.  However, the VA examiner stated that the Veteran "does not have specific right wrist joint pathology that would be attributable to his military service with currently available information."  The record is without any rationale for this conclusion.  Regarding the Veteran's right knee, the December 2009 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, diagnosed the Veteran with a right knee exertional strain.  The VA examiner then determined that the Veteran did not have any right knee pathology that could be attributed to his active military service.  The record is completely devoid of any rationale for this conclusion.  

Degenerative changes of the right wrist were noted in a VA note of October 2010.  "Age-related degenerative changes with exertional strains" of the right knee was diagnosed at the same time.  

In October 2010, the December 2009 VA examiner provided an addendum medical opinion.  Specifically, the examiner determined that "it would be speculation for me to attribute his fibromyalgia to military service, or as the result of military service."  The examiner also concluded that "it would be speculation for me to attribute his age related degenerative changes to specific events or to his military service."  As support for this opinion, the examiner pointed to the Veteran's "limited ability to provide a history."  The examiner provided no additional rationale for this opinion.  Regarding the degenerative changes of the right wrist, the examiner concluded that they were "less likely than not caused by military service or as the result of military service."  The record is without any rationale for this conclusion.  

Thus, in February 2012, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claims.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  The advisory opinion was obtained in March 2012.  The VA Orthopedic Surgeon extensively reviewed the Veteran's claims file.  The VA surgeon then determined that the most likely diagnosis related to the Veteran's right knee was "early age related arthritis of the lateral compartment of the right knee joint."  The most likely diagnosis related to the right wrist, according to the VA surgeon, was "early bilateral age related arthritis of the thumb carpalmetacarpal joints."  The VA surgeon's medical opinion will be discussed in detail below.

B. Analysis

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease (DJD) (i.e., arthritis) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Laws and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

C. Analysis

1. Right Knee Disorder

The Veteran seeks service connection for a right knee disorder.  He claims that he injured his right knee when stepping down from a truck.  


Right Knee Disorder Presumptive Analysis

The Board finds that the Veteran is not entitled to presumptive service connection for his right knee disorder.  As described above, the Veteran was not diagnosed with degenerative changes of his right knee until 2010.  The treatment records do not provide a diagnosis of degenerative joint disease within one year of the Veteran's military discharge in 1969.  Thus, the presumption for service connection for chronic diseases does not apply for the Veteran's right knee.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Right Knee Disorder Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, a current diagnosis of a right knee disorder is shown in the December 2009 VA examination.  Following a physical examination of the Veteran and a review of his claims file, the Veteran was diagnosed with right knee exertional strain.  "Age-related degenerative changes with exertional strains" of the right knee was diagnosed in an October 2010 VA treatment note.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The STRs show that the Veteran was seen in November 1966.  A strain to the right knee was noted after the Veteran "jumped out of truck."  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, in March 2009, Veteran sought treatment from a private physician for pain in his right knee.  The physician diagnosed crepitus of the knee "which is indicative of injury to the articular cartilage which is also consistent with trauma."  The physician suggested that these current symptoms were "related to his accidental injury from 1966 while serving in the armed forces."  The Board notes, however, that this opinion was not made with the benefit of a review of the Veteran's claim folder, including his STRs.  This opinion was based solely on the Veteran's reported history.  The physician did not account for the alternative causes of the Veteran's current right knee symptoms, to include his ruptured Achilles tendon injury and his motorcycle accident.  The physician also did not consider the lengthy period between the Veteran's military discharge and his first report of symptoms.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active military service that resulted in any chronic or persistent disorder).  Therefore, the Board finds that this opinion is not sufficient to grant the Veteran's claim.  However, the opinion does provide an indication that the Veteran's right knee is related to his active military service.

Accordingly, VA has attempted to obtain medical opinions to determine whether there is a relationship between the Veteran's current diagnoses and his active military service.  In this regard, the Veteran was afforded a VA examination in December 2009.  The December 2009 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, diagnosed the Veteran with a right knee exertional strain with chronic pain syndrome and fibromyalgia.  The VA examiner then determined that the Veteran did not have any right knee pathology that the examiner was able to attribute to the Veteran's military service.  The record is without any rationale for this conclusion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board found this medical opinion to be inadequate and remanded the case for another opinion.  


In October 2010, the December 2009 VA examiner provided an addendum medical opinion regarding the right knee disorder.  Specifically, the examiner determined that "it would be speculation for me to attribute his fibromyalgia to military service, or as the result of military service."  The examiner also concluded that "it would be speculation for me to attribute his age related degenerative changes to specific events or to his military service."  As support for this opinion, the examiner pointed to the Veteran's "limited ability to provide a history."  The examiner provided no additional rationale for this opinion.  In addressing cases in which a VA medical professional cannot render a medical opinion as to etiology without resorting to mere speculation, the United States Court of Appeals for Veterans Claims (Court) recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, and the medical literature reviewed in forming the medical opinion.  Thus, this medical opinion is inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, in February 2012, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claims.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  The advisory opinion was obtained in March 2012.  

In March 2012, a VA Orthopedic Surgeon extensively reviewed the Veteran's claims file.  The VA surgeon determined that the most likely diagnosis related to the Veteran's right knee was "early age related arthritis of the lateral compartment of the right knee joint."  The VA surgeon then concluded that it was "very unlikely" that the diagnosis of degenerative changes in the right knee was related to the Veteran's active military service.  

The March 2012 VA surgeon reasoned that the Veteran's injury sustained while on active duty, as documented in the STRs, did not suggest that the injury was of any substantial nature that would lead a clinician to expect future adverse changes.  There was no documentation to suggest that the injury to the right knee was sustained in any significantly traumatic episode, as it involved a fall onto the respective limb from a height that would not be atypical for a person to be involved with in a routine fashion.  There was no documentation in the STRs that the knee injury was of a substantial nature, such as a fracture, a dislocation of a joint, or penetrating injuries.  There was also no documentation of the knee injury occurring in a particularly violent event, such as an explosion or crash.  The VA surgeon pointed out that there was documentation in the STRs that such substantive injuries were physically examined for and were not found.  The VA surgeon also reviewed the X-rays of the right knee contained in the claims file, and found that there were no characterizations in the changes present in recent films to suggest that these changes were the result of a substantial injury in the past.  Instead, the VA surgeon stated that the changes in the knee were quite characteristic of the typical wear and tear changes that all humans can expect to have as they get older.

In summary, the March 2012 VA surgeon determined that the Veteran did not sustain any injuries to his right knee during his active military service that have resulted in a current, adverse effect to his right knee.

The Board finds that this opinion is sufficient for adjudication purposes.  The March 2012 VA Orthopedic Surgeon clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current right knee disorder - specifically, age-related.  There is no adequate or competent evidence to the contrary of this medical opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Right Knee Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran reports continuous right knee symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1999, thirty years after the Veteran's military separation in 1969.  There are no treatment records pertaining to the right knee dated prior to 1999.

Further, the STRs do not show that the Veteran developed a chronic right knee disorder during his active military service.  The STRs show that on one occasion in November 1966, the Veteran was treated for and diagnosed with a right knee strain, which is not a chronic disorder.  The STRs do not document any additional treatment (besides this one instance) from November 1966 until the Veteran's military discharge in January 1969.  There is no evidence in the STRs that the Veteran's right knee strain did not resolve prior to his January 1969 military discharge.  When given the psycho diagnostic evaluation in July 1999, the Veteran provided a history of his time in the Army.  He reported that his only injury was related to his right toe.  He did not report an injury to either his right knee or wrist.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim for a right knee disorder cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his right knee disorder is directly related to his active military service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his right knee during his active military service, which resulted in his current right knee diagnosis, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current right knee disorder to be credible, since his STRs make no reference to a chronic right knee disorder.  The Veteran separated from the military in 1969, and his first post-service complaint was dated in 1999, thirty years after his separation from the active duty.  Additionally, in 1999, the Veteran reported an injury to his right leg following a motorcycle accident in 1995 and he did not state that his current right leg symptoms were due to his active military service at the 1999 evaluation.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic right knee disorder during his active military service, and which fails to show a right knee diagnosis until three decades after his separation from the active duty in 1969.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his right knee symptoms being present since his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right knee disorder.
The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a right knee disorder is not warranted.

2. Right Wrist Disorder

The Veteran seeks service connection for a right wrist disorder.  He claims that he injured his right wrist during basic training.  

Right Wrist Disorder Presumptive Analysis

The Board finds that the Veteran is not entitled to presumptive service connection for his right wrist disorder.  As stated above, the Veteran was first diagnosed with degenerative changes of his right wrist in 2009.  The treatment records do not provide evidence of an earlier diagnosis.  Thus, no diagnosis of degenerative joint disease of the right wrist was made within one year of the Veteran's military discharge in 1969.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Right Wrist Disorder Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, as previously stated, current diagnoses are shown in the December 2009 VA examination report.  Following a physical examination of the Veteran and a review of his claims file, the December 2009 VA examiner diagnosed the Veteran with: (1) carpel tunnel syndrome, (2) complex chronic pain syndrome, and (3) fibromyalgia.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that the Veteran was seen in May 1966, following an incident in basic training where he injured his right hand.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, in March 2009, Veteran sought treatment from a private physician for pain in his right wrist.  The medical report noted limited range of motion in both wrists, particularly the right, with an X-ray showing "degenerative arthropathy consistent with old trauma."  The physician suggested that these current symptoms were "related to his accidental injury from 1966 while serving in the armed forces."  The Board notes, however, that this opinion was not made with the benefit of a review of the Veteran's claim folder, including his STRs.  This opinion was based solely on the Veteran's reported history.  The physician did not account for the alternative causes of the Veteran's current right wrist symptoms, to include his motorcycle accident.  The physician also did not consider the lengthy period between the Veteran's military discharge and his first report of symptoms.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during active military service that resulted in any chronic or persistent disorder).  Therefore, the Board finds that this opinion is not sufficient to grant the Veteran's claim.  However, the opinion does provide an indication that the Veteran's right wrist is related to his active military service.

Accordingly, VA has attempted to obtain medical opinions to determine whether there is a relationship between the Veteran's current diagnoses and his active military service.  Upon VA examination in December 2009 for this purpose, and following a review of the Veteran's claims file, the following diagnoses were made regarding the right wrist: (1) carpel tunnel syndrome, (2) complex chronic pain syndrome, and (3) fibromyalgia.  The VA examiner then determined that the Veteran currently has wrist arthralgia associated with the above three diagnoses.  However, the VA examiner stated that the Veteran "does not have specific right wrist joint pathology that would be attributable to his military service with currently available information."  The record is without any rationale for this conclusion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.   See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Thus, the Board found this medical opinion to be inadequate and remanded the case for another opinion.  

In October 2010, the December 2009 VA examiner provided an addendum medical opinion.  In regards to the degenerative changes of the right wrist, the examiner concluded that they were "less likely than not caused by military service or as the result of military service."  The record is without any rationale for this conclusion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  Id.  Thus, the Board found this medical opinion to be inadequate.  

Additionally, the October 2010 VA examiner determined that "it would be speculation" for him to attribute the Veteran's carpel tunnel syndrome, complex chronic pain syndrome, and fibromyalgia to his active military service.  As support for this opinion, the examiner pointed to the Veteran's "limited ability to provide a history."  The examiner provided no additional rationale for this opinion.  In addressing cases in which a VA medical professional cannot render a medical opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones, 23 Vet. App. at 382.  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, and the medical literature reviewed in forming the medical opinion.  Thus, the Board found this medical opinion to be inadequate.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, in February 2012, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claims.  See 38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901; see also generally Wray, 7 Vet. App. at 493.  The advisory medical opinion was obtained in March 2012.  

In March 2012, a VA Orthopedic Surgeon extensively reviewed the Veteran's claims file.  The VA surgeon determined that the most likely diagnosis related to the Veteran's right wrist was "early bilateral age related arthritis of the thumb carpalmetacarpal joints."  The VA surgeon then concluded that it was "very unlikely" that the Veteran's carpel tunnel syndrome, degenerative changes, fibromyalgia, and complex chronic pain syndrome of the right wrist were related to his active military service.  

The March 2012 VA surgeon reasoned that the Veteran's injury sustained while on active duty, as documented in the STRs, did not suggest that the injury was of any substantial nature that would lead a clinician to expect future adverse changes.  There was no documentation to suggest that the injury to the right wrist was sustained in any significantly traumatic episode, as it involved a fall onto the respective limb from a height that would not be atypical for a person to be involved with in a routine fashion.  There was no documentation in the STRs that the wrist injury was of a substantial nature, such as a fracture, a dislocation of a joint, or penetrating injuries.  There was also no documentation of the wrist injury occurring in a particularly violent event, such as an explosion or crash.  The VA surgeon pointed out that there was documentation in the STRs that such substantive injuries were physically examined for and were not found.  The VA surgeon also reviewed the X-rays of the right wrist contained in the claims file and found that there were no characterizations in the changes present in recent films to suggest that these changes were the result of a substantial injury in the past.  Instead, the VA surgeon stated that the changes in the wrist were quite characteristic of the typical wear and tear changes that all humans can expect to have as they get older.

The VA surgeon acknowledged that the Veteran developed significant medical conditions, to include carpel tunnel syndrome, Reynaud's, fibromyalgia, and complex chronic pain syndrome, after his military discharge.  However, the VA surgeon stated that these conditions can occur and do occur in individuals who have never been in the military service, nor have sustained any injuries of any kind.  The VA surgeon concluded that the mere fact that the Veteran has these diagnoses does not mean that they are the result of his active military service.  The surgeon reasoned that the occurrence of these disorders is independent of the fact that the Veteran had been in the military, and these disorders would have come about even if the Veteran had never been in the military.

In summary, the March 2012 VA surgeon determined that the Veteran did not sustain any injuries to his right wrist during his active military service that have resulted in a current, adverse effect to his right wrist.

The March 2012 VA Orthopedic Surgeon clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current right wrist disorder - specifically, age-related.  There is no adequate and positive evidence to the contrary of this medical opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.


Right Wrist Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran reports continuous right wrist symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1999, thirty years after the Veteran's military separation in 1969.  There are no treatment records pertaining to his right wrist dated prior to 1999.  

Further, the STRs do not show that the Veteran developed a chronic right wrist disorder during his active military service.  The STRs only contain two notations in May 1966 of treatment related to a tender right wrist, which is not a chronic disorder.  The STRs do not document (besides this two instances) any right wrist diagnosis or treatment from May 1966 until the Veteran's military discharge in January 1969.  There is no evidence in the STRs that the Veteran's tender right wrist did not resolve prior to his January 1969 military discharge.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303.  The Veteran's service connection claim for a right wrist disorder cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his right wrist disorder is directly related to his active military service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his right wrist during his active military service, which resulted in his current right wrist diagnoses, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right wrist disorder to be credible, since his STRs make no reference to a chronic right wrist disorder.  The Veteran separated from the military in 1969, and his first post-service complaint was dated in 1999, thirty years after his separation from the active duty.  Additionally, in 1999, the Veteran reported a recent injury to his right arm, where he ruptured the tendons.  This is an intervening cause to account for the current symptoms he was experiencing in 1999.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic right wrist disorder during his active military service, and until three decades after his separation from the active duty in 1969.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his right wrist symptoms being present since his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right wrist disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for a right wrist disorder is not warranted.

II. Notice and Assistance

A. Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO and the Appeals Management Center (AMC) dated in September 2004 and August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in September 2008 and August 2009 also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of these letters were not provided before the initial RO adjudication of the claims in March 2005.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ stated the issues as entitlement to service connection for a right knee disability and entitlement to service connection for a right wrist disability.  The VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's symptomatology since his active military service. 
Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's right knee and right wrist to his active military service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


ORDER

The claim for service connection for a right knee disorder is denied.

The claim for service connection for a right wrist disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


